Citation Nr: 0004616	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder, to 
include disc herniation of the lumbar and thoracic spines.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1992.

Service connection was denied for a back disorder in a July 
1993 rating decision.  The veteran did not initiate an appeal 
within the period required by law, and the decision became 
final.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which found that new and material evidence 
sufficient to reopen the claim had not been submitted.

This case was previously before the Board in January 1999, at 
which time the Board found that new and material evidence had 
been submitted, and reopened the claim.  The Board then 
remanded the underlying issue of service connection for a 
back disorder for additional development.  It has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with the directives of the January 
1999 remand.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, it is noted that when this matter 
was before the Board in January 1999 it included the issue of 
entitlement to service connection for a left thigh disorder.  
The Board denied this issue as not well grounded, and, thus, 
it will not be considered in the instant case.


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for back problems during her period of active duty.

2.  Post-service medical records clearly show that the 
veteran has current back disorders, to include disc 
herniations of the lumbar and thoracic spines.

3.  Competent medical opinions are on file which relate the 
veteran's current back disorders to her period of active 
duty.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show that the 
veteran sustained a contusion to the left thigh in January 
1992 when she fell while getting on a liberty boat.  In 
September 1992 she was assessed with chronic mechanical low 
back pain.  An orthopedic evaluation was conducted in October 
1992.  At that time, the veteran reported that she tore a 
muscle in the lateral thigh as a result of the January 1992 
fall.  Additionally, she reported that she had no specific 
back injury but that it was an injury to her lateral thigh.  
The examiner's overall assessment included intermittent 
plantar fasciitis; mild muscle strain of the left thigh; and 
mild low back syndrome.  It is also noted that a body scan 
conducted of the entire body was unremarkable without 
evidence of post traumatic sequelae.  

The veteran's October 1992 separation examination clinically 
evaluated her spine and other musculoskeletal to be abnormal.  
The following diagnoses were given:  plantar fasciitis, 
improved; mild muscle strain, left thigh; and mild low back 
syndrome.  On her concurrent Report of Medical History, the 
veteran stated that she had experienced recurrent back pain.

In December 1992, the veteran submitted a claim of 
entitlement to service connection for, among other things, a 
back disorder.  In conjunction with these claims, the veteran 
submitted a statement from Dr. A. C. Ross, dated in December 
1992.  Dr. Ross stated that the veteran's objective findings 
were supportive of her complaints.  However, the only 
specific treatment he identified was "biomechanical 
lesions/V.S.C." of both legs.

The veteran underwent VA spine examination in January 1993.  
She reported the circumstances of her January 1992 fall.  The 
veteran also reported that she had developed some low back 
pain in the lower dorsal area and in the lumbar area of her 
spine.  It was noted that there was no history of any injury 
to the back.  The examiner's final diagnoses included 
musculoskeletal low back pain.

The veteran also underwent a the VA mental disorders 
examination in January 1993.  Medical conditions diagnosed at 
this examination included low back pain.

In a May 1993 rating decision, the RO, among other things, 
denied service connection for a back disorder.  This decision 
was confirmed in a June 1993 rating decision which was based 
upon consideration of additional service medical records not 
on file at the time of the previous decision.

Medical records were subsequently received from the Medical 
University of South Carolina, regarding evaluations conducted 
of the veteran in March and May 1993.  An MRI was conducted 
in March 1993 that showed disc herniation at T11-12 to the 
left midline; smaller disc herniation or bulge at T8-9; and 
conjoined nerve root sleeve on the right at L5 containing the 
L5 and S1 nerve roots.  The May 1993 statement reported that 
the veteran had been evaluated at the Adult Neurology Clinic 
for complaint of back pain of approximately 1 year duration.  
It was noted that the veteran related the onset of the 
symptoms to the left leg injury that occurred while she was 
in service, as she felt that the pain progressed and extended 
gradually to her back in about 2 to 3 months after the 
accident.  She denied any history of back trauma.  The 
overall assessment was of fibromyalgia, improving with 
physical therapy and pharmacologic therapy.

In an October 1993 statement, P. W. Kfoury, D.C., reported 
that he had treated the veteran since June 1993 for 
complaints relating to fibromyalgia, neck, mid and lower back 
pain.  Dr. Kfoury offered his opinion as to whether the 
veteran's disc herniations were caused by damage sustained 
while on active duty.  It was noted that Dr. Kfoury had 
reviewed both in-service and post-service medical records 
prior to making his opinion.  Dr. Kfoury stated that since 
there was no MRI conducted previous to the one at the Medical 
University of South Carolina for comparison purposes that it 
was very difficult to say that the disc herniations were 
present when the veteran was in the military.  However, Dr. 
Kfoury opined that it was possible that because the veteran's 
symptoms commenced at that time and did not apparently 
improve that the military may have missed the correct 
diagnosis and perhaps the veteran did sustain a disc 
herniation while in service.  Nevertheless, he cautioned that 
even though there was a definite likelihood that the veteran 
sustained the core injuries while in service, he could not 
say for sure that this was the case.  The information 
available to him was just not complete enough and there were 
not enough diagnostic studies done while the veteran was in 
service to see if the problem occurred at that time.

Medical treatment records which cover the period from October 
1992 to December 1995 show treatment for complaints of back 
and neck pain, among other things. 

An October 1995 statement from F. S. Powell, D.C., C.P.T., 
noted that the veteran had been given a bone scan of her back 
during service to help rule out many muscular complaints.  
Dr. Powell opined that he found this to be strange because it 
was usually used to find infection and/or tumors of the bone.  
He also noted that an MRI was later done by civilian doctors 
which revealed disc herniations.  Also, he stated that the 
veteran's concern was due to her injury in the military and 
lack of proper diagnostic tools that these injuries were 
missed and should have been found in the military.

In a January 1998 statement, R. A. Foote, M.D., noted that he 
had reviewed a very large stack of medical records provided 
by the veteran.  These records included the October 1992 
Orthopedic Evaluation, the March 1993 MRI, and the May 1993 
neurological evaluation.  Dr. Foote's overall impression was 
chronic lower back pain secondary to herniated nucleus 
pulposus at T11-T12, which most likely resulted from the 
injury the veteran sustained in the military in January 1992.  

Private medical records from the University of Arizona which 
cover a period from February to October 1999 show treatment 
for back problems.  This evidence also included a May 1999 
statement which reflects that the veteran inquired as to 
whether or not her back pain was traumatic versus 
degenerative.  The physician who wrote this statement noted 
with the veteran's fall there was certainly a component of 
trauma and with time it was possible that this could become a 
degenerative process.  However, it was stated that the 
veteran would need to have some further X-ray studies since 
her films of 1992 to see if there had been any progression or 
see if there could be any documentation of degenerative 
problems.

The private medical records from the University of Arizona 
also included an October 1999 statement which noted, in part, 
that the veteran had reported that she injured her back 
during military service, and that she continued to experience 
back pain since this injury.  It was also noted that the 
March 1993 MRI showed disc herniation of the T8-9 and T11-12 
levels.  The physician who wrote this statement opined that, 
based on the veteran's history, it was possible that the 
veteran's present symptoms could be related to the past 
injury she sustained while in the service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is well grounded.  In the instant case, the 
service medical records show that the veteran was treated for 
back problems during her period of active duty.  Post-service 
medical records clearly show that she has a current back 
disorder, to include disc herniations.  Furthermore, the 
Board finds that the statements from Dr. Kfoury and Dr. Foote 
provide the requisite medical nexus necessary to well ground 
the veteran's claim.  Caluza at 506.  

In the instant case, the Board finds that Dr. Kfoury's 
opinion, in and of itself, would not be sufficient to well 
ground the claim of service connection for a back disorder.  
However, his statement is supported by the subsequent opinion 
of Dr. Foote, which is not equivocal in nature.  Thus, taken 
together, the Board is of the opinion that these statements 
provide persuasive medical evidence in support of the 
veteran's claim.  It is noted that both Dr. Kfoury and Dr. 
Foote indicated in their respective statements that they had 
reviewed the veteran's service medical records.

As an additional matter, the Board also notes that the 
veteran's claim is well grounded pursuant to Savage, supra.  
While the veteran was not diagnosed with a chronic back 
disorder during active service, she has provided competent 
medical evidence, in the form of the October 1999 statement 
from the University of Arizona, which relates her continuity 
of back pain symptomatology to her reported in-service back 
injury.  See Voerth v. West, 13 Vet. App. 117 (1999); see 
also Clyburn v. West, 12 Vet. App. 296, 301 (1999).

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  For the reasons stated below, the 
Board finds that additional development is necessary.

In the instant case, the Board notes that the evidence on 
file shows multiple diagnoses of various back disorders, to 
include disc herniations.  The veteran was diagnosed with 
chronic mechanical low back pain in September 1992; she was 
diagnosed with musculoskeletal low back pain on the January 
1993 VA spine examination; and she was diagnosed with 
fibromyalgia by the Medical University of South Carolina in 
May 1993.  As a result of these multiple diagnoses, the Board 
finds that additional development is needed to determine the 
nature of the veteran's current back disorder(s).  Moreover, 
the Board notes that both Dr. Foote's statement and the 
October 1999 statement from the University of Arizona only 
mention the disc herniation to the thoracic spine.  Neither 
of them mentions the disc herniation to the lumbar spine at 
all.  However, Dr. Kfoury's statement referred to the disc 
herniation on the May 1993 MRI, which noted disc herniation 
to both the thoracic and the lumbar spine.  As stated above, 
the Board found that Dr. Kfoury's opinion was too 
speculative, in and of itself, to even well ground the 
veteran's claim.  Finally, the Board notes that the May 1999 
private medical statement from the University of Arizona 
indicated that additional development was necessary, to 
include updated X-rays, in order to determine whether or not 
the veteran had disc herniation of the lumbar and thoracic 
spines, and whether the veteran's current back problems were 
related to service.  

Given the ambiguity of the veteran's medical records as to 
the current nature of the veteran's back disorder(s) and 
whether the current problems are actually related to service, 
the Board finds that additional development is necessary for 
a fair and full adjudication of the veteran's appeal, to 
include an examination.

The Board acknowledges that the veteran was scheduled to 
undergo a VA examination in February 1997 to determine if 
there was any relationship between her current back disorder 
and her in-service complaints of back pain, but that she 
failed to appear for that examination.  However, the Board 
notes that the actual notification to report for the February 
1997 VA examination is not on file.  Consequently, the Board 
cannot ascertain whether notice was actually sent to the 
veteran's correct address of record.  Thus, the Board cannot 
determine whether the veteran received adequate notice of 
this scheduled examination.  Further, the Board notes that 
the veteran did appear for a subsequent VA examination in 
August 1997 which was conducted in regard to a claim of 
service connection for PTSD.  Therefore, the Board concludes 
that it has no choice but to remand the case to provide the 
veteran with one more opportunity to report for a VA 
examination.


ORDER

The claim of entitlement to service connection for a back 
disorder, to include disc herniation of the lumbar and 
thoracic spines, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back problems 
since October 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and etiology of any back 
disorder(s) she may currently have.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is at least 
as likely as not that any back 
disorder(s) identified is/are related to 
the veteran's period of active duty, to 
include her complaints of back pain 
therein.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



